oOo me NN A FP WO NH

NO wNoO NO NH WH HN NH WKH NO KR KF KR RP RP KF Fe EF SS
ost HN ON BP WY NY KK OS OO Bn NH A SH WO NY | CO

 

 

James M. Sitkin (SBN 107650)
jsitkin@sitkinlegal.com

1 Kaiser Plaza, Suite 505
Oakland, CA 94612

Tel: (415) 318-1048

Fax: (415) 362-3268

Justin L. Swidler
swidler@swartz-le al.com

wartz Swidler LL
1101 Kings Highway N., Suite 402
Cherry Hill, NJ 08034
Tel: (856) 685-7420
Fax: (856) 685-7417

Robert D. Soloff
robert@solofflaw.com
7805 S.W. ourt
Plantation, FL 33324
Tel: Co) 472-0002
Fax: (954) 472-0052

Marc A. Silverman
msilverman@fwblaw.net
Frank Weinberg Black, P.L.
7805 S.W. 6" Court
Plantation, FL 33324

Tel: Co) 474-8000

Fax: (954) 474-9850

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TANSEER KAZI, et al., individually and on
behalf of all those similarly situated,

Plaintiffs,

VS.

PNC BANK, N.A., ef al.,
Defendants.

 

 

Case No.: 3:18-cv-04810-JCS

SUPPLEMENTAL DECLARATION
OF LINDA SCHEID IN SUPPORT OF
PLAINTIFFS’ MOTION FOR CLASS
CERTIFICATION

Date: January 24, 2020
Time: 9:30 a.m.
Before: Hon. Joseph C. Spero

Trial Date: None Set

 

Supp. DECL. OF LINDA SCHEID IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
CASE No.: 3:18-CV-04810-JCS

 
oOo me NN A FP WO NH

NO wNoO NO NH WH HN NH WKH NO KR KF KR RP RP KF Fe EF SS
ost HN ON BP WY NY KK CO OO Bn NH A SP WO NY | CO

 

 

I, LINDA SCHEID, declare as follows:

1. I was a class member in the case styled Bland, et al. v. PNC Bank N.A.,
United States District Court, Western District of Pennsylvania, Case No.: 2:15-cv-01042-AJS
(the “Bland case’’).

2. After receiving notice of my right to opt-in to a collective action in the
Bland case, I completed a Consent Form to join the Bland case.

3. Throughout the Bland case litigation, as a class member I received updates
on the status of this Case, including information regarding the mediation of the Bland case.

4. As a class member in the Bland case, I received payment as part of the
settlement of that case.

5. On or about March 2018, I, on my own initiative, determined to contact
Robert D. Soloff, Esquire, one of the Plaintiffs’ attorneys in the Bland case in order to get some
legal advice about some employment matters I was experiencing with my then current employer,
PNC Bank. Neither Mr. Soloff nor any of the other attorneys representing me in this case
initiated the contact to represent me in this case. I initiated the contact.

6. On or about September 2018, I again, on my own initiative, contacted Mr.
Soloff to further discuss my employment issues and related matters. Subsequently, on October
24, 2018, I entered into a Representation Agreement with Plaintiffs’ counsel in the above-
referenced case (this “Case’’).

7. Throughout litigation of this Case, Plaintiffs’ counsel has advised me of
the status of this Case, including the scheduling of and process of mediation in this Case in
advance of the mediation, my being on telephone standby during the mediation, and,
subsequently, in January 2019, advising me that the mediation of this Case was unsuccessful.

8. Included in my communication with Plaintiffs’ counsel regarding this
Case was discussions regarding preparing and reviewing my responses to PNC Bank’s First Set
of Interrogatories directed to me and PNC Bank’s First Request for Production of Documents

directed to me in this Case. I also spent time preparing for and attending my deposition in this

1

 

Supp. DECL. OF LINDA SCHEID IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
CASE No.: 3:18-CV-04810-JCS

 
oOo me NN A FP WO NH

NO wNoO NO NH WH HN NH WKH NO KR KF KR RP RP KF Fe EF SS
ost HN ON BP WY NY KK OS OO Bn NH A SH WO NY | CO

 

 

Case.

9. Additionally, Plaintiffs’ counsel spent significant time with me throughout
the litigation of this case discussing and addressing issues which relate to this Case and my
information that was shared between me and Plaintiffs’ counsel. I am not an attorney, but I
believe throughout the time I have been a Plaintiff I have had a basic grasp of the claims in this
lawsuit.

10. [understand my duty as a class representative is to look out for the
interests of the class members who I represent in connection with the certified claims and to not
put my personal interests ahead of their interests. I remain committed to doing that and will
continue my active support of and interest in this case. For example, on my own initiative, I
recently located and watched the proceedings before the Ninth Circuit Court of Appeals in
Ibarra v. Wells Fargo Bank. See:
https://www.ca9.uscourts.gov/media/view_video.php?pk_vid=0000016493

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and corrected and that this declaration was executed on December 18, 2019, in

Los Angeles, California.

. . Dec 18, 2019
Signature: wolebabhecd

Email: lscheid274@aol.com

2

 

Supp. DECL. OF LINDA SCHEID IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
CASE No.: 3:18-CV-04810-JCS

 
